Citation Nr: 1110917	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-21 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1958 to August 1961 and from December 1961 to August 1962.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).   In April 2010, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  The Board previously remanded this case for further development in July 2010.

There appears to be some confusion as to the Veteran's current representative.  In a December 2010 brief, Disabled American Veterans (DAV) indicated that it was not the accredited representative for the Veteran because the Veteran appointed a private attorney as his representative in January 2010.  However, the record clearly shows that the Veteran subsequently appointed DAV as his representative in March 2010 by submitting a completed VA Form 21-22.  There is no indication that the Veteran has appointed another representative or that DAV has withdrawn as his representative.  Accordingly, at this time, the Board recognizes DAV as the Veteran's properly appointed accredited representative.  Thus, if the case is returned to the Board, DAV should again have the opportunity to submit a brief on the Veteran's behalf.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The present appeal includes the issue of entitlement to service connection for low back disability.  In its prior July 2010 remand, the Board directed the AOJ to afford the Veteran another VA examination.  While the Veteran was afforded a VA examination in September 2010, the examiner failed to address the specific questions set forth by the Board in its remand.  

The Board specifically asked whether the Veteran's low back disability had been aggravated by his service-connected bilateral foot disability.  The examiner diagnosed acquired myofascial lumbar syndrome secondary to degenerative disk disease and degenerative joint disease of the lumbar spine, but the examiner failed to provide any opinion as to whether it is at least as likely as not that such disorder has been aggravated by the Veteran's service-connected bilateral foot disability.  

Also, although the examiner indicated that there was no scoliosis found on examination, which could be inferred as evidence that the Veteran does not have a congenital or developmental disease, he did not clearly respond to the questions set forth by the Board concerning whether the Veteran had a congenital or developmental disease or defect as well as whether any congenital or developmental disease was aggravated in service or whether any congenital or developmental defect was subject to a superimposed disease or injury that occurred in service.  Importantly, he did not address the findings of scoliosis and low back pain in service treatment records.  Moreover, he failed to clearly offer an opinion as to whether it was at least as likely as not that any current acquired low back disability was causally related to service.  The Board acknowledges that he indicated that the Veteran's current condition was secondary to effects of aging, musculoskeletal deconditioning due to physical inactivity and a genetic predisposition to developing osteoarthritic spine conditions.  However, although the Board again could infer that the examiner was indicating that there was no relationship to service, there was still no clear opinion couched in the terms of "as likely as not" as specifically requested by the Board.  

Lastly, although specifically requested, the examiner failed to offer a detailed rationale for any opinions expressed.  

Thus, given that the examiner failed to address the questions set forth by the Board and offer any rationale, the Board must find that this examination is insufficient to decide this case.  Accordingly, in order to comply with the Board's prior remand, the Veteran should be afforded a new VA examination and the AOJ must ensure that all questions asked by the Board are addressed.  See Stegall v. West, 11 Vet.App. 268 (1998).

Moreover, in the July 2010 remand, the Board also directed the AOJ to take necessary steps to contact the Veteran to determine whether he wished to complete another authorization form so that any additional records from Dr. L.P.W. could be obtained.  The Veteran completed such authorization and the AOJ sent a request to Dr. L.P.W. in September 2010.  To date, the doctor has not responded.  However, pursuant to 38 C.F.R. § 3.159(c)(1), the AOJ must make reasonable efforts to obtain relevant private medical care records.  Reasonable efforts generally consist of an initial request, and if the records are not received, at least one follow-up request.  It does not appear that the AOJ has sent a follow-up request.  Thus, in light of the need to remand for another VA examination, the AOJ should again request such records from Dr. L.P.W.  If the records are not obtained, the AOJ should send the Veteran written notice that is content compliant with 38 C.F.R. § 3.159(e).  
 
Lastly, the Veteran has indicated that he has received continuous treatment at the VA.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from October 2010 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain copies of all VA treatment records from October 2010 to the present.  Associate any records obtained with the claims file.  

2.  Appropriate action should be taken to send a follow-up request for records to Dr. L.P.W.  If records are not obtained from Dr. L.P.W., send to the Veteran a letter that contains notice content compliant with 38 C.F.R. § 3.159(e).  

3.  Then, ensure that the Veteran is scheduled for an appropriate orthopedic VA examination to ascertain the nature and etiology of the claimed low back disability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should clearly delineate all current disabilities of the low back and indicate whether the disability is an acquired disability, a congenital or developmental disease or a congenital or developmental defect.  After reviewing the claims file and examining the Veteran, for every disability identified, the examiner should offer an opinion as to the following:

(a)  If the examiner determines that the Veteran has a congenital or developmental disease of the low back, was such congenital or developmental disease aggravated in service?  

(b)  If the examiner determines that the Veteran has a congenital or developmental defect of the back, was such congenital or development defect subject to a superimposed disease or injury that occurred in service?

(c)  With respect to any current acquired low back disability, is it at least as likely as not (a 50 percent or higher degree of probability) that such disability is causally related to service?  

(d)  Is it at least as likely as not (a 50 percent or higher degree of probability) that any low back disability has been aggravated by the Veteran's service-connected bilateral foot disability?

A detailed rationale must be provided for all opinions expressed.  

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  Thereafter, the issue on appeal should be readjudicated under a merits analysis.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


